MEMORANDUM **
Armando Garcia Espinoza and Maria Luisa Gonzalez Gonzalez seek review of the Board of Immigration Appeals’ (“BIA”) order upholding an immigration judge’s order denying their applications for cancellation of removal. We review de novo claims of constitutional violations in immigration proceedings. See Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We dismiss the petition for review in part and deny in part.
We lack jurisdiction to review the discretionary determination that an applicant has failed to show exceptional and extremely unusual hardship to a qualifying relative, see Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003), and petitioners do not raise a colorable due process claim, see Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“[Traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”).
To the extent petitioners contend the BIA failed to consider some or all of the evidence they submitted with their motions, this contention is not supported by the record.
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3. V